THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

RECEI™D

AUGOS 2019

Donna Uphues and Barbara Tangwall, Clerk, U.S. District Court

Plaintiffs eaieans™*
Vs. Case No: ¢/' [G-cv- CO02LY “SCG
The Law Offices of William R.
Satterberg, Jr., individually, jointly,
And severally; Thomas Temple, individually,
Jointly and severally; Amy Welch,
Individually, jointly and severally,

Defendants.
COMPLAINT
NOW COME the Plaintiffs and show their complaint as follows:
JURISDICTION
1. This complaint is brought for deprivation of civil rights under color of law
pursuant to 42 USC 1983.
VENUE

2. Venue lies with this court in that all transactions between the parties occurred in

Fairbanks, Alaska.

Case 4:19-cv-00024-SLG Document1 Filed 08/05/19 Page 1of5
PARTIES

Bs Plaintiff Donna Uphues (hereinafter Donna) is a United States citizen, resident of
Alaska operating Salcha Marine, whose address is PO Box 140118, Salcha, Alaska
99714.

4. Plaintiff Barbara Tangwall (hereinafter Barb) is a United States citizen, resident of
Alaska operating Salcha Marine, whose address is PO Box 140118, Salcha, Alaska
99714.

5. Defendant Law Offices of William R. Satterberg, Jr., Alaska Business License
Number 1073090 (hereinafter Satterberg) is a professional business operating under the
assumed name owned by William R.Satterberg, Jr., sole proprietor, 709 4 Avenue,
Fairbanks, Alaska 99701.

6. Defendant Thomas Temple (hereinafter Temple) was an attorney at all times
working for Satterberg, 709 4" Avenue, Fairbanks, Alaska 99701.

7. Defendant Amy Welch (hereinafter Welch) is an attorney at all times working for
Satterberg, 709 4" Avenue, Fairbanks, Alaska 99701.

BACKGROUND

8. In August of 2012, Satterberg solicited Phill Dees to file a lawsuit against Salcha
Marine.

9. In 2014, Satterberg solicited Stephen Ward to file a lawsuit against Salcha Marine.

10. On or about 2014 Satterberg, upon information and belief, learned that Barb’s
husband Donald Tangwall had resided in Saipan while at the same time Barb, through
Tangwall’s phone call with David J. Burger, learned that Satterberg files his federal
income tax return in Saipan. David Burger’s business card is attached as Exhibit B.

11. In2016, Satterberg, through his associate Temple, threatened Barb’s husband
Donald Tangwall in the courthouse in Fairbanks, Alaska stating to Tangwall, “...we are
going to sue you for the rest of your miserable life.”

12. In April 2018, Satterberg, through his associate Welch, filed a lawsuit against the
Plaintiffs wherein Satterberg is the plaintiff.

Case 4:19-cv-00024-SLG Document1 Filed 08/05/19 Page 2 of 5
COUNT I
FAILURE TO HAVE AN ALASKA BUSINESS LICENSE
AS REQUIRED BY AS.43.70

13. All previous paragraphs are incorporated by reference herein.
14. All transactions prior to May 24, 2018, were done at a time when Satterberg did
not have standing to prosecute or defend any actions in the Alaska Courts for failure to

have an Alaskan Business License. See attached Exhibit A.

15. The Alaska Business Act was put into place by our state legislators and signed into
law by our governor in the attempt to, among other things, protect the residents of Alaska

from unscrupulous business practices.
16. The Alaska Business Licensing Act has been ignored repeatedly by the Alaska
State Courts, thus depriving the Plaintiffs of their civil rights under color of law to rely on
and find protection from unscrupulous business practices.

RELIEF

17. All previous paragraphs are incorporated by reference herein.

18. Judgment against the Defendants individually, jointly and severally in favor of the
Plaintiffs for compensatory amount of $2.5 million dollars for destroying Salcha Marine.

19. Cost.
20. _ Interest.
21. Any other relief this court deems just.

22. A temporary restraining order be issued restraining the Defendants from
proceeding further in any and all cases in the state courts against the Plaintiffs.

23. A permanent injunction be issued enjoining the Defendants from proceeding
further in any and all cases in the state courts against the Plaintiffs.

Case 4:19-cv-00024-SLG Document1 Filed 08/05/19 Page 3 of 5
COUNT II
CONSPIRACY TO SUE HUSBAND AND BUSINESS
ASSOCIATE OF THE PLAINTIFFS

23. All previous paragraphs are incorporated by reference herein.

24. The Defendants conspired to sue and harass Donald Tangwall by suing the
Plaintiffs.

25. | The Defendants sued the Plaintiffs on April 18, 2018. See attached Exhibit C. The
Defendants’ complaint is frivolous; at no time have the Plaintiffs had any nexus to the
Law Offices of William R. Satterberg, Jr. How bizarre that Satterberg is suing the
Plaintiffs as a party.

26. | Why would a well seasoned attorney become a party in a lawsuit against the
Plaintiffs except for the expressed purpose of suing Barb and Donna as a means to harass
Tangwall “...for the rest of his miserable life.”

27. The answer is simple. Upon information and belief, Barb and Donna have an
awareness that Satterberg is defrauding the IRS by filing his federal income taxes in the
Commonwealth of the Northern Marianna Islands. Barb’s husband Donald has had a
business relationship with David Burger, CPA, for decades. Burger told Tangwall in a
telephone call that he does in fact file Satterberg’s tax returns in Saipan.

28. The qualification and advantages of filing federal tax returns in Saipan are
numerous.

a) Qualification for filing in Saipan states you must be present on the
island 183 days out of the year and all income must be sourced in
Saipan.

b) Obviously, you cannot be present on the island 183 days of the year and still
qualify for the Alaska Permanent Fund Dividend. Upon information and belief the
Defendants have continuously received a PFD.

c) Receiving up to a 90% rebate of the tax owed at the time of filing your return.

d) If filing in Saipan the IRS cannot audit your return by treaty.

Case 4:19-cv-00024-SLG Document1 Filed 08/05/19 Page 4 of 5
e) The exact same IRS forms are used to file your return with one additional form,
3405 S, the rebate form only available to US citizens that file their return in
Saipan.

RELIEF
29. All previous paragraphs are incorporated by reference herein.

30. An order of referral to the Internal Revenue Service on alleged fraudulent tax
returns of the Defendants.

31. Anorder of referral to the Alaska Permanent Fund Dividend Administration to
investigate alleged fraudulent PFD application of Satterberg.

32. Judgment against the Defendants, individually, jointly and severally, in favor of
the Plaintiffs in the amount of $2.5 million dollars compensatory damages and $2.5
million dollars for punitive damages.

33. Cost.

34. Interest.

35. Any other relief this court deems just.

36. A temporary restraining order be issued restraining the Defendants from
proceeding further in any and all cases in the state courts against the Plaintiffs.

37. A permanent injunction be issued enjoining the Defendants from proceeding
further in any and_all-cases in the state courts against the Plaintiffs.

All bee

Donna Ufhues b

 
 
   

‘Barbara Tangwall

Case 4:19-cv-00024-SLG Document1 Filed 08/05/19 Page 5 of 5
